130 Nev., Advance Opinion        8
                         IN THE SUPREME COURT OF THE STATE OF NEVADA


                  GEORGE "EDDIE" LORTON,                               No. 64194
                  Petitioner,
                  vs.
                  LYNNETTE JONES, IN HER OFFICIAL
                  CAPACITY AS RENO CITY CLERK;
                  AND DAN BURK, IN HIS OFFICIAL
                  CAPACITY AS THE WASHOE COUNTY
                                                                           FILED
                  REGISTRAR AND CHIEF ELECTIONS                            FEB 2 0 2014
                  OFFICER OF WASHOE COUNTY,
                                                                                      INtDEMA
                  Respondents,
                  and
                                                                       CLE".a!F
                                                                      BY
                                                                                    j       1*
                                                                                  DEPUTY CLERK
                  JESSICA SFERRAZZA AND DWIGHT
                  DORTCH, IN THEIR CAPACITIES AS
                  CANDIDATES FOR CERTAIN
                  OFFICES,
                  Real Parties in Interest.



                              Original petition for a writ of mandamus or prohibition
                  challenging the eligibility of real parties in interest to run in the 2014
                  Reno, Nevada, mayoral election.
                              Petition granted.

                  Hardy Law Group and Stephanie R. Rice, Reno,
                  for Petitioner.

                  John J. Kadlic, City Attorney, and Tracy L. Chase, Chief Deputy City
                  Attorney, Reno,
                  for Respondent Lynette Jones.

                  Richard A. Gammick, District Attorney, and Herbert B. Kaplan, Deputy
                  District Attorney, Washoe County,
                  for Respondent Dan Burk.



SUPREME COURT
     OF
   NEVADA

(0) 1947A 4SOID
                 Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP, and Bradley S. Schrager
                 and Daniel Bravo, Las Vegas,
                 for Real Party in Interest Jessica Sferrazza.

                 Gordon Silver and John P. Desmond, Brett J. Scolari, and Anjali D.
                 Webster, Reno,
                 for Real Party in Interest Dwight Dortch.




                 BEFORE THE COURT EN BANC.


                                                    OPINION


                 By the Court, HARDESTY, J.:
                             Article 15, Section 3(2) of the Nevada Constitution prohibits
                 an individual from being "elected to any state office or local governing
                 body [if he or she] has served in that office, or at the expiration of his [or
                 her] current term [he or she] will have served, 12 years or more." The
                 parties do not dispute that the "local governing body" of the City of Reno,
                 Nevada, is the city council, which is made up of six council members and
                 the mayor of Reno. The issue we must decide is whether an individual
                 who has served for 12 years or more as a council member is thereafter
                 prohibited, by the limitations imposed under Article 15, Section 3(2), from
                 running for mayor of Reno. Because the Reno City Charter makes the
                 mayor a member of the city's "local governing body" for all purposes, we
                 conclude that Article 15, Section 3(2) bars a term-limited council member
                 from thereafter being elected mayor of Reno. We therefore grant the
                 petition for a writ of mandamus.


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) [947A    e
                                              BACKGROUND
                            The City of Reno is a municipal corporation, organized and
                existing under the laws of the State of Nevada through a charter approved
                by the Legislature. Under the Reno City Charter, the legislative power of
                the city is vested in the city council, which consists of six city council
                members and the mayor. Reno City Charter, Art. H, § 2.010(1). The
                mayor and one of the city council members represent the city at large,
                while the remaining city council members each represent one of Reno's
                five wards. See id. § 2.010(3).
                            In this matter, real party in interest Jessica Sferrazza served
                on the Reno city council as the representative for Ward 3 for 12 years,
                ending in 2012. Real party in interest Dwight Dortch is currently serving
                on the Reno city council as the representative for Ward 4. When his term
                ends in 2014, he will also have served on the city council for 12 years.
                Both Sferrazza and Dortch have publicly expressed an intention to run for
                mayor of Reno in the 2014 election.
                            Petitioner George "Eddie" Lorton, a citizen of Reno who also
                intends to run for mayor, filed this writ petition seeking extraordinary
                relief preventing respondents Reno City Clerk Lynette Jones and Washoe
                County Registrar and Chief Elections Officer Dan Burk from taking the
                steps necessary to include either Sferrazza or Dortch on the 2014 ballot for
                the mayoral race. Lorton asserts that both Sferrazza and Dortch are
                ineligible to run for mayor under Article 15, Section 3(2) of the Nevada
                Constitution by virtue of their 12 years of service as city council members.




SUPREME COURT
        OF
     NEVADA

                                                      3
(0) I907A
                                                DISCUSSION
                              Article 15, Section 3(2) of the Nevada Constitution provides, in
                full, that
                              [nlo person may be elected to any state office or
                              local governing body who has served in that office,
                              or at the expiration of his for her] current term if
                              he [or she] is so serving will have served, 12 years
                              or more, unless the permissible number of terms
                              or duration of service is otherwise specified in this
                              Constitution.
                It is undisputed that, under this provision, an individual may not serve in
                the same state office or position on a local governing body for more than 12
                years. See Miller v. Burk, 124 Nev. 579, 599, 188 P.3d 1112, 1125 (2008).
                The question here is, when a local governing body includes multiple
                positions, such as when a city council is made up of both city council
                members and the city's mayor, does Article 15, Section 3(2) also prevent
                an individual who has served for 12 years in one position on that local
                governing body from then serving additional terms in a different position
                on the same body?'
                              Before reaching that question, however, we must first
                determine whether a writ proceeding is an appropriate avenue for
                obtaining the relief that petitioner seeks.
                Writ relief
                              It is well established that writ relief is generally not available
                when the petitioner has a plain, speedy, and adequate remedy at law. See
                NRS 34.170; NRS 34.330; Inel Game Tech., Inc. v. Second Judicial Dist.


                       'This court invited the Nevada League of Cities and Municipalities
                to participate in this original proceeding as amicus curiae, but the League
                of Cities declined our invitation.

SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A
                 Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008). But even when a legal
                 remedy is available, this court may exercise its discretion to consider a
                 writ petition when the petition presents a legal issue of statewide
                 importance that needs clarification, and principles of judicial economy and
                 public policy weigh in favor of considering the petition. See Salaiscooper v.
                 Eighth Judicial Dist. Court, 117 Nev. 892, 901-02, 34 P.3d 509, 515-16
                 (2001) (indicating that, even when a legal remedy is available, this court
                 may exercise its discretion to consider a writ petition that presents an
                 issue of statewide importance when principles of sound judicial economy
                 weigh in favor of consideration of the petition); see also Walker v. Eighth
                 Judicial Dist. Court, 120 Nev. 815, 819, 101 P.3d 787, 790 (2004)
                 (recognizing that this court may consider a writ petition when "an
                 important issue of law needs clarification and public policy is served by
                 this court's invocation of its original jurisdiction" (internal quotation
                 marks omitted)).
                             In city elections, NRS 2930.186 allows a citizen to assert a
                 challenge to a declared candidate on the ground that the candidate does
                 not meet one of the qualifications for office, such as an age or residency
                 requirement. NRS 2930.186(1). Here, Lorton contends that this statutory
                 scheme is insufficient to allow a constitutional challenge to a declared
                 candidate to be timely resolved and argues that Sferrazza and Dortch do
                 not meet the constitutional requirements for the office of mayor because
                 they have each served the maximum permissible number of years on the
                 Reno city counci1. 2 Unlike a fact-based challenge to a candidate's age or


                       2Dortch, in his answer, agrees with Lorton that this issue should be
                 addressed by way of this writ petition. Sferrazza does not address the
                 propriety of writ relief in her answer.

SUPREME COURT
        OF
     NEVADA
                                                       5
(0) I947A    e
                residency, the facts in this matter are not in dispute, as there is no
                question that Sferrazza and Dortch will each have served for 12 years as
                council members. Instead, this petition presents a purely legal question of
                constitutional interpretation with regard to whether years of service as a
                council member counts against the number of years that a council member
                could serve as mayor.
                            Beyond determining whether Sferrazza and Dortch are
                eligible for the position of Reno mayor, resolution of this petition will also
                help define the parameters of Article 15, Section 3(2), so that future
                potential candidates and challengers will be able to understand the
                provision's effect and the district courts will be able to apply an
                established interpretation of the provision to any factual disputes that
                may arise with regard to a specific candidate's eligibility, not only in Reno,
                but in any city where the government is structured such that the mayor is
                a member of the city council. See, e.g., Henderson City Charter, Art. II, §
                2.010(1) (providing that the Henderson city council is made up of four
                council members and the mayor); Las Vegas City Charter, Art. II, §
                2.010(1) (providing that the Las Vegas city council is made up of one
                council member from each of six wards and the mayor); North Las Vegas
                City Charter, Art. II, § 2.010(1) (providing that the North Las Vegas city
                council is made up of four council members and the mayor).
                            We conclude that this petition presents an issue of statewide
                importance for which judicial economy and public policy warrant
                consideration of the writ. 3 See Walker, 120 Nev. at 819, 101 P.3d at 790;



                     'As we conclude that the nature of the issue presented warrants
                consideration by way of this writ petition, we need not address Lorton's
                                                                 continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A
                Salaiscooper, 117 Nev. at 901-02, 34 P.3d at 515-16; see also Child v.
                Lomax, 124 Nev. 600, 605-06, 188 P.3d 1103, 1107 (2008) (recognizing that
                a writ petition relating to the term-limits provisions applicable to
                members of the Nevada State Assembly presented a question of statewide
                significance). Additionally, as the issue presented by this petition
                concerns whether, as a matter of law, respondents are required to exclude
                Sferrazza and Dortch from the 2014 ballot materials and does not involve
                any question regarding the exercise of judicial functions, we conclude that
                mandamus, rather than prohibition, is the appropriate vehicle for seeking
                the relief requested by Lorton.    Compare NRS 34.160 (providing that a
                writ of mandamus is available to compel the performance of an act that
                the law requires as a duty resulting from an office, trust, or station), with
                NRS 34.320 (explaining that the purpose of a writ of prohibition is to
                arrest "the proceedings of any tribunal. . . when such proceedings are
                without or in excess of the jurisdiction of such tribunal"). Having
                determined that this writ petition is appropriate for review, we now turn
                to the substantive issue presented by the petition.
                Standard of review
                              This court has not previously addressed the specific
                parameters of Article 15, Section 3(2) with regard to the members of a
                local governing body. 4 In the absence of any precedential authority, we


                ...continued
                argument that the statutory scheme for challenging candidates provides
                an insufficient amount of time for resolution of this matter.

                      4 The parties do not dispute that the Reno city council is a local
                governing body within the meaning of Article 15, Section 3(2), or that the
                mayor, as a member of the city council, is generally subject to the
                limitations imposed by that provision. Consequently, we do not address
                                                                continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                      7
(0) 1)47A
                must interpret the language of Article 15, Section 3(2) in order to
                determine whether that provision precludes a term-limited city council
                member from running for mayor.
                             "The rules of statutory construction apply to the interpretation
                of a constitutional provision."   We the People Nev. ex rel. Angle v. Miller,
                124 Nev. 874, 881, 192 P.3d 1166, 1170 (2008). If a provision is clear and
                unambiguous, this court will not look beyond the language of the
                provision, Miller, 124 Nev. at 590, 188 P.3d at 1119-20, but will instead
                apply its plain meaning. Kay v. Nunez, 122 Nev. 1100, 1104, 146 P.3d 801,
                804-05 (2006). A constitutional provision is ambiguous if "it is susceptible
                to two or more reasonable but inconsistent interpretations."      Miller, 124
Nev. at 590, 188 P.3d at 1120 (internal quotation marks omitted). If a
                provision is ambiguous, this court "may look to the provision's history,
                public policy, and reason to determine what the voters intended." Id.
                Article 15, Section 3(2)
                             Article 15, Section 3(2) states that "kilo person may be elected
                to any state office or local governing body who has served in that office" for
                12 years or more. Nev. Const. art. 15, § 3(2) (emphasis added). In this
                context, the word "that" is used to modify the general term "office" in order
                to refer to a particular office. William A. Sabin, The Gregg Reference
                Manual ¶ 308 (Elizabeth Haefele et al. eds., 11th ed. 2011). Specifically,
                "that office" appears to refer to both the term "state office" and the phrase

                ...continued
                these issues in this opinion. See In re Contested Election of Mallory, 128
                Nev. , n.4, 282 P.3d 739, 742 n.4 (2012) (declining to consider
                whether a district attorney was subject to term limits based on the "local
                governing body" portion of Article 15, Section 3(2) because the parties had
                not raised arguments related to that portion of the term-limits provision).

SUPREME COURT
        OF
     NEVADA

                                                       8
(0) I947A
                 "local governing body." See Nev. Const. art. 15, § 3(2). Put differently, the
                 sentence may properly be read as saying that "[n]o person may be elected
                 to any state office. .. who has served in that office" for 12 years or more,
                 and that "[n]o person may be elected to any. . . local governing body who
                 has served in that office" for 12 years or more. See id.
                             As to a state office, the effect of Article 15, Section 3(2) is clear
                 insofar as the word "office" is used in both parts of the phrase.     See id. So
                 if a person has served in a particular state office for 12 years or more, that
                 person may not serve any additional terms in that specific state office. See
                 Id.; see also Miller, 124 Nev. at 599, 188 P.3d at 1125. The effect of the
                 portion of the provision referring to a "local governing body" is less clear
                 because the words "office" and "local governing body" have different
                 meanings, as an "office" is "[a] position of duty, trust, or authority,
                 esp[ecially] one conferred by a governmental authority for a public
                 purpose," Black's Law Dictionary 1190 (9th ed. 2009), while a "governing
                 body" refers to "[a] group of. . . officers or persons having ultimate
                 control." Id. at 764.
                       Lorton's interpretation
                             In his petition, Lorton argues that Article 15, Section 3(2)
                 precludes an individual from serving for more than 12 years in any
                 position or combination of positions on a single local governing body.
                 Thus, he contends that because Sferrazza and Dortch will have served for
                 12 years on the Reno city council, as council members representing their
                 respective wards, they cannot now serve additional terms on the council as
                 mayor. Lorton asserts that this interpretation of Article 15, Section 3(2) is
                 consistent with the purposes of the limitations provision—preventing
                 individuals from becoming career politicians and restricting the power of
                 lobbyists and special interest groups—because it prevents a person from
SUPREME COURT
        OF
     NEVADA
                                                        9
(0) 1947A    e
                      being elected to different positions within the same local governing body
                      after he or she has served the maximum number of years.
                                  The interpretation of the "local governing body" portion of the
                      provision set forth by Lorton seems to require the phrase "that office" to be
                      read as meaning the entire "local governing body," such that the provision
                      would be understood to mean that "Ink person may be elected to
                      any. . . local governing body who has served [on] that [local governing
                      body]" for 12 years or more. See Nev. Const. art. 15, § 3(2). Under this
                      interpretation, when an individual has been a member of a local governing
                      body for 12 years or more, that individual would no longer be eligible for
                      election to that body in any capacity. See id.
                                  The problem with this approach, however, is that interpreting
                      the phrase "that office" to refer to an entire governing body assigns a
                      meaning to the term "office" that is somewhat different from its usual and
                      customary meaning. See State v. Stu's Bail Bonds, 115 Nev. 436, 439, 991
P.2d 469, 471 (1999) (explaining that this court should presume that
                      words have "their usual and natural meaning"). In particular, as noted
                      above, the term "office" generally refers to a single position, Black's Law
                      Dictionary 1190, whereas a "governing body" is made up of a group of
                      people. Id. at 764.
                                  A different way to consider Lorton's approach would be to
                      construe "that office" to refer to a particular office or position within a
                      local governing body, but to separate "that office" from the antecedent
                      "local governing body" language, and to then interpret "local governing
                      body" itself to refer to the body as a whole. The effect of this view of
                      Article 15, Section 3(2) would be that "kilo person may be elected to
                      any .. . local governing body who has served in [any] office [within that

SUPREME COURT
        OF
     NEVADA
                                                            10
(0) 19474    ar4D4,
                 local governing bodyif for 12 years or more. But this approach is also
                 problematic, as it would effectively require us to replace the phrase "that
                 office" with "any office within that local governing body." Thus, taking
                 either of these approaches, Lorton's interpretation does not fit squarely
                 within the plain language of Article 15, Section 3(2).
                       Sferrazza's and Dortch's interpretation
                              In their answers to the petition, Sferrazza and Dortch each
                 argue that Article 15, Section 3(2) only prevents an individual from
                 serving in a particular "office" or "position" within a local governing body
                 for more than 12 years. 5 Sferrazza and Dortch contend that interpreting
                 the constitution to mean that a person cannot serve for more than 12
                 years in distinct offices within a local governing body renders the phrase
                 "in that office" meaningless within the provision. Sferrazza and Dortch
                 therefore assert that because the Reno city council members and the Reno
                 mayor serve in different capacities, one who has served for 12 years as a


                       5 In his answer, Dortch points to this court's statement in Miller, 124
Nev. at 599, 188 P.3d at 1125, that "Article 15, Section 3(2) plainly states
                 that if a person has served, or at the conclusion of his or her current term
                 will have served, 12 years or more in an office or a position on a local
                 governing body, that person may not be reelected to that office or position"
                 (emphases added), for the proposition that this court has already
                 determined that the term limits apply only to individual positions within a
                 local governing body. In Miller, however, this court did not specifically
                 address the scope of the limitations provision with regard to whether the
                 same limits apply to different positions within a single local governing
                 body. Instead, the language cited by Dortch was contained in a general
                 statement that term limits apply to state offices and local governing
                 bodies. Moreover, the words "position on" were added before "a local
                 governing body" without any express discussion as to the impact of that
                 addition. As a result, we conclude that the language cited from Miller is
                 not determinative of this writ petition.

SUPREME COURT
        OF
     NEVADA
                                                       11
(0) 1947A    e
                city council member is not precluded from serving additional terms as
                mayor. Such an interpretation would cause Article 15, Section 3(2) to be
                understood to mean that "[Ill° person may be elected to any. ... [office
                within all local governing body who has served in that office" for 12 years
                or more.
                            This approach interprets "that office" to refer to a single,
                specific office, rather than to a group of offices. Nevertheless, as Article
                15, Section 3(2) refers to a "local governing body," and not to an "office" on
                a local governing body, taking this approach would require us to read
                words into Article 15, Section 3(2) that are not expressly there.   See State
                Indus. Ins. Sys. o. Bokelman,    113 Nev. 1116, 1122, 946 P.2d 179, 183
                (1997) (providing that this court should not add to or alter language in a
                provision "to accomplish a purpose not on the face of the [provision] or
                apparent from permissible extrinsic aids such as legislative history or
                committee reports" (internal quotation marks omitted)).
                            In short, neither reading of Article 15, Section 3(2) set forth by
                the parties appears to be plainly correct based on the specific language of
                that provision. Thus, because these inconsistent interpretations are both
                reasonable, we conclude that Article 15, Section 3(2) is ambiguous.        See
                Miller, 124 Nev. at 590, 188 P.3d at 1120 (explaining that a constitutional
                provision is ambiguous if "it is susceptible to two or more reasonable but
                inconsistent interpretations" (internal quotation marks omitted)). As a
                result, we look to the history of Article 15, Section 3(2), public policy, and
                reason to determine the meaning of the provision. See Miller, 124 Nev. at
                590, 188 P.3d at 1120.
                      Context within Article 15, Section 3(2)
                            Before looking outside the language of the provision, we note
                that, although the text is ambiguous, the drafters' word choice may still
SUPREME COURT
        OF
     NEVADA
                                                      12
(0) 1947A
                provide some indications as to the proper interpretation of the provision.
                On this point, it is significant that the drafters chose to use different
                terms in addressing how term limits apply in state and local elections by
                saying that a person may not be elected to a "state office or local governing
                body."     See Antonin Scalia & Bryan A. Garner, Reading Law: The
                Interpretation of Legal Texts 170 (2012) ("Where the document has used
                one term in one place, and a materially different term in another, the
                presumption is that the different term denotes a different idea."). To
                illustrate, the drafters could have used "state governing body" and "local
                governing body" to indicate the bodies as a whole. Or they could have
                used "state office" and "local office" to refer to individual positions.
                Instead, they chose the distinct terms "state office" and "local governing
                body," which indicates that, at the state level, the drafters intended to
                prevent election to a specific office, but at the local level, the intent was to
                preclude continuing service on the governing body generally. 6 See id.
                         Purpose and public policy
                                Outside of the text, the purpose of the provision and public
                policy are relevant to our interpretation of Article 15, Section 3(2), and
                these considerations further support the conclusion that the limitations
                apply to the local governing body as a whole. Article 15, Section 3(2)'s

                         6 We
                            are cognizant that the ballot questions used the terms "local
                public officer" and "local governing body members" to describe to whom
                Article 15, Section 3(2) would apply. Nevada Ballot Questions 1994, 1996,
                Nevada Secretary of State, Question No. 9. While this language arguably
                weighs in favor of the conclusion that the provision was intended to apply
                to individual positions within a local governing body, when viewed on
                balance with the remaining considerations discussed in this opinion, this
                language is not sufficient to support a conclusion different than the one we
                reach herein.

SUPREME COURT
        OF
     NEVADA
                                                       13
(0) 1907A
                       limitations provision was enacted by the voters through the ballot
                       initiative process following its approval at the 1994 and 1996 elections.
                       When the question was presented to voters, the proponents stated that its
                       purpose was to "stop career politicians" by preventing them from holding
                       office for an excessive number of terms. Nevada Ballot Questions 1994,
                       1996, Nevada Secretary of State, Question No. 9. The objective of limiting
                       career politicians in order to promote a government of citizen
                       representatives has been recognized as a legitimate state interest
                       validating the imposition of term limits. See Nev. Judges Ass'n v. Lau, 112
Nev. 51, 56, 910 P.2d 898, 901-02 (1996) (citing Legislature of Cal. v. Eu,
                       816 P.2d 1309, 1325 (Cal. 1991)).
                                   With regard to city council members, prohibiting reelection to
                       the "local governing body" as a whole is in line with this goal, given that a
                       local governing body may be made up of members who represent different
                       wards, and thus arguably hold different offices, but whose roles are
                       essentially the same. See Mason's Manual of Legislative Procedure § 52
                       (Nat'l Conference of State Legislatures 2010) ("In public bodies the
                       equality of members is presumed."); id. § 120 ("The rights and duties of
                       members of a legislative body are derived from and founded upon the
                       absolute equality of the members."). In light of this structure, prohibiting
                       a city council member who is term limited in one ward from being elected
                       to what is essentially the same position in a different ward serves the
                       purpose of preventing one person from holding the same political position
                       for excessive years.
                                   Sferrazza and Dortch argue that this purpose would not be
                       undermined under their interpretation of Article 15, Section 3(2) because
                       their interpretation would not allow a council member to serve for more

SUPREME COURT
        OF
      NEVADA
                                                            14
(13) 1947A   i904344
                than 12 years by representing multiple wards. They say that this is so
                because the council members collectively serve in one office within the city
                council, while the mayor serves in a separate office on that body. Building
                on this foundation, Sferrazza's counsel asserted at oral argument that
                Article 15, Section 3(2) is "office based," in that it precludes reelection to
                the same office, as opposed to being "body based" and precluding reelection
                to the body as a whole. But as discussed above, Article 15, Section 3(2)
                does not say that a term-limited individual is precluded from reelection to
                "an office on a local governing body." Instead, it says that the person may
                not be reelected to the "local governing body."
                            In further evaluating the "office based" versus "body based"
                distinction, the term-limits provisions related to the Nevada Legislature
                provide helpful context. In particular, Article 4, Section 3(2) of the
                Nevada Constitution provides that "[n]o person may be elected or
                appointed as a member of the Assembly who has served in that
                Office . . . 12 years or more, from any district of this State."    (Emphasis
                added). Similarly, Article 4, Section 4(2) states that "[n]o person may be
                elected or appointed as a Senator who has served in that Office . .. 12
                years or more, from any district of this State." (Emphasis added). In these
                two provisions, "that office" refers to the office of "member of the
                Assembly" and the office of "Senator," respectively. In the absence of
                clarifying language, these provisions could have been interpreted to mean
                that a Senator representing a specific district could not serve for more
                than 12 years as the representative of that district. But the drafters
                included the phrase "from any district of this state" to preclude any
                question as to whether the provisions prevented reelection only to the
                specific seat or to the Assembly or Senate respectively. While Article 15,

SUPREME COURT
          OF
      NEVADA
                                                      15
()) I 947 A
                Section 3(2) does not include the same language as Article 4, Section 3(2)
                and Article 4, Section 4(2), it does provide that the person may not be
                elected to the "local governing body," again indicating an intent• to
                preclude election to the body as a whole, which is consistent with the
                term-limit provisions governing elections to the Legislature.
                            Based on these considerations, we conclude that the drafters
                intended to preclude reelection to the local governing body as a whole
                when a member has served on that body for 12 years or more in any
                capacity. 7 Thus, the question that remains is whether the mayor of Reno
                is sufficiently distinct from the city council to preclude application of
                Article 15, Section 3(2) to council members who may seek to run for
                mayor.
                      Article 15, Section 11 and the Reno City Charter
                            In construing constitutional provisions, we must read those
                provisions in harmony with each other whenever possible. See Williams v.
                Clark Cnty. Dist. Attorney, 118 Nev. 473, 485, 50 P.3d 536, 543 (2002)
                (recognizing this court's obligation to construe statutory provisions in
                harmony with each other when possible). Under Article 15, Section 11 of
                the Nevada Constitution, the provisions of a legally adopted charter
                control with regard to "the tenure of office or the dismissal from office" of
                any municipal officer or employee. Reading that provision in conjunction
                with Article 15, Section 3(2), this court must give effect to any charter



                      7Although   not binding authority, we note that our decision herein is
                consistent with that issued by the Legislative Counsel Bureau in its
                December 15, 2011, opinion. Letter from Brenda J. Erdoes, Legislative
                Counsel, to Senator Ben Kieckhefer (December 15, 2011) (discussing the
                limitations provision of Article 15, Section 3 of the Nevada Constitution).

SUPREME COURT
     OF
   NEVADA
                                                     16
                    provisions that shed light on the extent to which the mayor is part of the
                    local governing body, and thus, is subject to Article 15, Section 3(2)'s
                    limitations. As a result, we must look to the Reno City Charter in order to
                    determine whether, in Reno, a council member who has served for 12
                    years or more is precluded from being elected as the mayor of Reno.
                                Notably, the Reno City Charter states that the city council is
                    Reno's governing body. See Reno City Charter, Art. I, § 1.014. And the
                    charter expressly provides that the mayor is a member of the city council,
                    Id., Art. II, § 2.010(1); id., Art. III, § 3.010(1)(a), which in turn means that
                    the mayor is a member of the local governing body.       See also id., Art. I, §
                    1.014. We recognize that the mayor is identified in the charter as a
                    separate elective officer from the other six council members,         see id. §
                    1.060(1)(a) and (b), and that the mayor has additional duties that do not
                    fall on the other council members.          See, e.g., id., Art. II, § 2.040(2)
                    (explaining that the mayor is the only council member who may call
                    special meetings of the city council); id., Art. III, § 3.010(1)(a) and (d)
                    (providing that the mayor determines the order of business for and
                    presides over city council meetings); id. § 3.010(1)(f) (requiring the mayor
                    to take measures to preserve the public peace and suppress riots and other
                    public disturbances). But these additional responsibilities do not divest
                    the mayor of his or her full and equal membership on the city council. See
                    4 Eugene McQuillin, The Law of Municipal Corporations § 13:29 (3d ed.
                    Rev. 2011) (noting that when a city charter designates a mayor as a
                    member of a city council, the mayor for all intents and purposes serves as
                    a member of that governing body); see also Harrison v. Campbell, 254 S.W.
438, 439 (Ark. 1923); Griffin v. Messenger, 86 N.W. 219, 219 (Iowa 1901);
                    Dafoe v. Harshaw, 26 N.W. 879, 880 (Mich. 1886).

SUPREME COURT
        OF
     NEVADA
                                                           17
(0) 1947A    ern.
                              Furthermore, a review of the charter demonstrates that the
                  mayor's primary function relates to his or her service on the city council.
                  Compare Reno City Charter, Art. III, § 3.010(1)(a) (providing that the
                  mayor presides over city council meetings and serves as a member of the
                  council), with Sparks City Charter, Art. III, § 3.010(1)(a) (explaining that
                  the mayor presides over the meetings of the city council but may not vote
                  on any matter). The mayor of Reno is not the chief executive and
                  administrative officer, as that role is filled by the city manager, see Reno
                  City Charter, Art. III, § 3.020(1), and the mayor has no administrative
                  duties. See id., Art. III, § 3.010(1)(b). The mayor is the head of the city
                  government for ceremonial purposes only.       Compare Reno City Charter,
                  Art. III, § 3.010(1)(c) (recognizing the mayor as the head of the Reno
                  government for ceremonial purposes), with Sparks City Charter, Art. III, §
                  3.010(1)(b) (requiring the mayor to act as the head of the Sparks
                  government for all purposes). While the Reno City Charter may assign
                  additional duties to the Reno mayor, none of those added duties change
                  the equality of all of the members of the city council or provide a basis for
                  the unequal application of the limitations provision to all members of the
                  "local governing body."
                              Thus, based on the provisions of the Reno City Charter, we
                  conclude that the Reno mayor is a member of the "local governing body,"
                  subject to the same limitations that apply to the other city council
                  members. Accordingly, because Sferrazza and Dortch each will have
                  served on the Reno city council for 12 years by the end of the current term,
                  they are ineligible to be elected as Reno's mayor. See Nev. Const. art. 15, §




SUPREME COURT
      OF
    NEVADA
                                                       18
(0) 1947A A4SP-
                 3(2). We therefore grant the petition and direct the clerk of this court to
                 issue a writ of mandamus requiring respondents to exclude Sferrazza and
                 Dortch from the ballot materials for the 2014 Reno mayoral election. 8



                                                                \c,-L                     J.
                                                           Hardesty


                 We concur:


                                             , C.J.
                 Gibbons


                                                J.
                 Douglas   '1 1A2




                       8 1nlight of our decision herein, we deny Sferrazza's request for
                 attorney fees pursuant to NRS 293C.186(6) without considering whether
                 such a request may properly be presented in a writ petition.

SUPREME COURT
        OF
     NEVADA
                                                      19
(0) 1947A    e
                 PICKERING, J., concurring:
                            I join the majority but write separately to respond to the
                 dissent, which focuses on dictionary definitions of "office" and "local
                 governing body" but does not adequately consider the meaning these
                 words have in the context of Article 15, Section 3 of the Nevada
                 Constitution. See United States v. Costello, 666 F.3d 1040, 1044 (7th Cir.
                 2012) (Posner, J.) ("Dictionary definitions are acontextual, whereas the
                 meaning of sentences depends critically on context, including all sorts of
                 background understandings.").
                             The Nevada Constitution relies on municipal charters to
                 establish standards for the tenure and dismissal of municipal officers and
                 employees. Nev. Const. art. 15, § 11. Here, the Reno City Charter vests
                 all of "Nhe legislative power of the City .. in a City Council consisting of
                 six Council Members and a Mayor." Reno City Charter, Art. II, § 2.010(1).
                 To be mayor, a person must also be a member of the city council. Id., Art.
                     § 3.010(1)(a). The mayor has a legislative vote, equally with any other
                 member of the city council.      Id. § 3.010(1)(e). And the City Charter
                 specifies that the mayor of Reno, unlike some other Nevada mayors,
                 "[dhall not have any administrative duties." Id. § 3.010(1)(b).
                             The dissent argues that there is a difference between the
                 mayor and other city council members and, to be sure, there is: The mayor
                 has all the duties, powers, and prerogatives of a city council member plus
                 acts as the City's "ceremonial" leader, id. § 3.010(13(c), and is charged with
                 preserving public peace and suppression of riots," id. § 3.010(1)(6. But
                 does this turn the mayor into a separate officer for pinposes of exercising
                 powers of governance ceded by Reno's citizens to their city council? The



SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                dissent argues that it does because a city council member who becomes a
                mayor takes on additional duties,- making the mayor job a new office.
                What if the order of things was reversed and the person served first as
                mayor and then city council member? In that event, the mayor would
                continue doing the exact same legislative job, just minus his or her
                ceremonial and riot-suppression duties. Yet, as an equal holder of the
                substantive vote, the mayor—*city council member could perpetuate his or
                her legislative policies for 24 years.
                               The dissent accepts that a person could not serve 72 years on
                the city council by moving from ward to ward and finally taking the at
                large position. Why should this be different for someone who, judged by
                the power ceded to him or her, is a city council member with some
                ceremonial duties?
                               Whether we agree or disagree with the policies underlying
                term limits, the voters amended the Nevada Constitution to impose them.
                Nev. Const. art. 4, §§ 3(2) & 4(2); id., art. 15, § 3(2). The contemporaneous
                understanding of the voters who passed the amendment is evident in the
                question they voted on: "Shall the Nevada Constitution be amended to
                establish term limits for state and local public officers in the executive and
                legislative branches of government?" Nevada Ballot Questions 1996,
                Nevada Secretary of State, Question 9(a). It is further evident in the
                explanation of the amendment that appeared on the ballot--the voters
                who passed the measure were told that it would limit the terms of "state
                officials and local governing body members" to set terms, mostly of 12
                years.    Id     The measure passed decisively, twice. As enacted, the
                amendments specifically address the two houses of the state Legislature:
                A person cannot evade the term limits provisibn by moving from district to

SUPREME COURT
         OF
      NEVADA
                                                         2
1.0) I947A
                  district. Nev. Const. art. 4, §§ 3(2) & 4(2). And they make no exception for
                  the legislator who serves as speaker or in another legislative leadership
                  role.
                              The point is to put time limits on the exercise of legislative or
                  executive authority by elected politicians. This explains the reference to
                  "local governing body." Nev. Const. art. 15, § 3(2) (emphasis added). Reno
                  voters only ceded the power to govern the City—that is to say, exercise
                  legislative authority over them—for a maximum of 12 years. Just as at
                  the state level a member of the senate or assembly cannot perpetuate his
                  or her tenure beyond 12 years by moving from district to district, a Reno
                  city council member's authority is limited to 12 years. To me, the fact that
                  the mayor exercises the exact legislative authority a city council member
                  does—and has no administrative duties, Reno City Charter, Article III,
                  §3.010(1)(b)—answers the term-limits question. The addition of
                  ceremonial and riot-suppression duties doesn't change the time limits on
                  that exercise of ceded powers of civic governance.




SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    oe
                 SAITTA, J., with whom PARRAGUIRRE, J., agrees, dissenting:
                             I would deny the petition for a writ of mandamus or
                 prohibition. Although the majority frames the issue in terms of whether
                 Article 15, Section 3(2) of the Nevada Constitution prohibits reelection to a
                 local governing body as a whole, the effect of the court's conclusion is to
                 find that the Reno mayor is essentially just a seventh city council member
                 with a few minor additional responsibilities thrown in to his or her job
                 description. This conclusion gives short shrift to both the language of the
                 constitutional provision and the role of the Reno mayor. To reach its
                 result, the court focuses on the "local governing body" language and
                 discounts the phrase "that office." To me, it is the "that office" language
                 that determines the provision's operation here.
                             The majority recognizes that its governing body-based
                 interpretation necessitates construing "that office" to mean either "that
                 local governing body" or "any office within that local governing body."
                 Such a construction, however, is contrary to our well-established rules of
                 construction, which charge this court with giving words their usual and
                 natural meaning.    See State v. Stu's Bail Bonds, 115 Nev. 436, 439, 991
P.2d 469, 471 (1999).     Black's Law Dictionary defines "office" as "[a]
                 position of duty, trust, or authority." 1190 (9th ed. 2009) (emphasis
                 added). A "governing body," on the other hand, encompasses a group of
                 officers. See Black's Law Dictionary 764 (defining "governing body" as "[a]
                 group of. . . officers or persons having ultimate control"). Thus, an office
                 cannot be equated to a governing body. Moreover, the drafters used the
                 word "that" to modify the word "office," which demonstrates that the
                 phrase "that office" refers to a specific office, not to any particular


SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                governing body as a whole.       See William A. Sabin, The Gregg Reference
                Manual II 308 (Elizabeth Haefele et al. eds., 11th ed. 2011). Undeniably,
                the words "that office," as used in Article 15, Section 3(2), cannot be read
                as meaning "that local governing body" or "any office within that local
                governing body."
                             As used in Article 15, Section 3(2), "that office" identifies the
                specific position that the person at issue has held for 12 or more years.
                And for the phrase to have any significance within the term-limits
                provision, "that office" must be the office to which the person is ineligible
                for election. See Nev. Const. art. 15, § 3(2).
                             Here, the Reno City Charter explains that the Reno city
                council is made up of two separate elective offices: mayor and city council
                member. Reno City Charter, Art. I, § 1.060(1)(a), (b) (identifying the
                mayor as one elective office and the six city council members as a separate
                elective office); see also id., Art. II, § 2.010(1) ("The legislative power of the
                City is vested in a City Council consisting of six Council Members and a
                Mayor." (emphasis added)). In this context, no one disputes that the six
                city council members all hold the same office, that of city councilman or
                city councilwoman.' Indeed, the charter does not distinguish them from
                one another and they are all granted the same duties and powers. See
                generally id., Art. II. And, as discussed by the majority, the council



                       'Thus, while the city council members each represent a separate
                ward or the city at large, they are nonetheless all subject to the same term
                limits. See Reno City Charter, Art. I, § 1.060(1)(b). As a result, any
                concerns that my interpretation of Article 15, Section 3(2) of the Nevada
                Constitution would allow council members to avoid the application of term
                limits by shifting positions on the city council are unfounded.

SUPREME COURT
         OF
      NEVADA


(0) 1.947A
                                                        2
                 members are all of equal rank.         See Mason's Manual of Legislative
                 Procedure § 52 (Nat'l Conference of State Legislatures 2010) ("In public
                 bodies the equality of members is presumed "); id. § 120 ("The rights and
                 duties of members of a legislative body are derived from and founded upon
                 the absolute equality of the members.").
                             But the mayor is different. The mayor is elected to the office
                 of mayor, not to the office of city council member. Bob Cashell is formally
                 recognized as Mayor Cashell, not Councilman Cashell. Further, the
                 mayor's responsibilities are set out distinctly in the part of the charter
                 governing the executive department, Reno City Charter, Art. III, §
                 3.010(1), while the city council members' duties are included in the article
                 governing the legislative department.      See generally id., Art. II. And
                 unlike the council members, the mayor is the public figurehead of the
                 Reno city government. See id., Art. III, § 3.010(1)(c).
                             Quite significantly, the mayor alone is charged with protecting
                 the public peace and suppressing riots, and section 3.010(1)(f) authorizes
                 him or her to declare emergencies and empowers the mayor to take
                 immediate protective actions such as establishing a curfew, barricading
                 streets and roads, and redirecting funds for emergency use.        See Reno
                 Municipal Code §§ 8.34.050(a), 8.34.060. And finally, the mayor is
                 responsible for appointing certain commission and committee members.
                 See Reno City Charter, Art. IX, § 9.030(1) (providing that the mayor
                 appoints the members of the Reno Civil Service Commission). These
                 duties are among those that set the mayor apart from the six city council
                 members, establishing the office of mayor as a separate and distinct office.




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                As a result, a person who has served for 12 years as a city council member
                has not served in the office of mayor, and thus, is not precluded by Article
                15, Section 3(2) from holding "that office."


                                                                                         J.


                I concur:



                   et.JLA
                Parraguirre




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A